Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 9/12/2019 which claims priority to U.S. Provisional App. No. 16/569,014 filed 9/14/2018.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1 and 17 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 9/12/2019 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakout (USPUB 20170132329 A1 from IDS filed 9/2/2020).

Claim 1:
Yakout discloses A method for generating a knowledge graph, comprising: in an information processing apparatus comprising at least one computer processor (0097): receiving data from at least one data source (0037-41: “To integrate knowledge from multiple, heterogeneous sources such as knowledge graph 112 and knowledge graph 122 into a unified, mineable framework, it is desirable to match and merge the information found in the constituent knowledge graphs, and leverage the pre-existing relationships and information present in the constituent knowledge graphs”); identifying facts in the data (0037-41: “entity matching or correlation determines whether two separately named entities refer to the same underlying real-world object, e.g., are different instances or representations of the same object. In such cases, it would be desirable to match those entities with each other, and identify them as corresponding to a single object…the fact that the same actor "Tom Cruise" (e.g., actor entities sharing the same name and other biographical data) is associated with two separate movie entities titled "Vanilla Sky" (e.g., spanning two knowledge graphs) should improve the confidence of a match between those two movie entities”); generating a relationship triple for each fact, wherein the relationship triples identify a subject, a predicate, and an object (0032-36: “entities and edges present ; and populating a knowledge graph comprising nodes and edges with the relationship triples, wherein the nodes represent the subjects and the objects, and the edges represent the predicates, wherein each edge is associated with a weighting indicating a strength of the predicate relationship between the subject and the object (Figs 1-4, 0032-36, 0073, 0107: “the elements' contribution to sim(u) may be weighted by their relative information content. For example, a frequently occurring element such as "the" or "of" may be weighted less than elements such as "mission" or "impossible," which occur less often…a similarity metric is generated for each candidate pair as a weighted sum of initial similarity metrics of all said at least one extended pair coupled directly or indirectly to the candidate pair. Each weight may comprise a probability of landing at the candidate pair starting from the respective extended pair”).

Claim 2:
Yakout discloses the relationship triple is based on a taxonomy (0032-36 and 0057-60).

Claim 3:
Yakout discloses the taxonomy is based on at least one of an organization type, a good or service, entities, and an agreement (0032-36 and 0057-60).

Claim 4:
Yakout discloses the taxonomy is generated from the data (0032-36 and 0057-60).



Claim 5:
the data source comprises at least one of a relational database, a graph database, an XML database, and a HTML database (0025-26, 0036-38 and 0104).

Claim 8:
Yakout discloses the facts are identified using keyword searching, text analysis, or semantic analysis (0029, 0037, 0046-48).

Claim 9:
Yakout discloses expanding the knowledge graph based on additional content comprising at least one of laws, rules, policies, and procedures (Figs 5, 7 and 8, 0047-55, 0065-72).

Claim 10:
Yakout discloses the weightings are at least partially based on user feedback (Fig 16, 0026, 0073, 0097, 0104, 0107).

Claim 11:
Yakout discloses the user feedback comprises active feedback (0026, 0097 and 0104).

Claim 13:
Yakout discloses the weightings are at least partially based on machine learning (0055).



Claim 14:
Yakout discloses the population of the knowledge graph is an iterative process (0063 and 0076).
Claim 15:
Yakout discloses the knowledge graph is populated using a curation process (0025-32).

Claim 16:
Yakout discloses receiving, from a query device, a query; identifying at least one of a node and an edge related to the query; and returning the identified at least one node and edge to the query device (0029, 0032, 0037, 0045, 0057-59, 0067).

Claim 17:
Yakout discloses A system for generating a knowledge graph, comprising: at least one data source (0037-41); a knowledge graph repository (0026, 0037-41); and a computing device comprising at least one computer processor and executing a computer program (0097); wherein: the computer program receives data from at least one data source (0037-41: “To integrate knowledge from multiple, heterogeneous sources such as knowledge graph 112 and knowledge graph 122 into a unified, mineable framework, it is desirable to match and merge the information found in the constituent knowledge graphs, and leverage the pre-existing relationships and information present in the constituent knowledge graphs”); the computer program identifies facts in the data (0037-41: “entity matching or correlation determines whether two separately named entities refer to the same underlying real-world object, e.g., are different instances or representations of the same object. In such cases, it would be desirable to match those entities with each other, and identify them as corresponding to a single object…the fact that the same actor "Tom Cruise" (e.g., actor entities sharing the same name and other biographical data) is associated with two separate movie entities titled "Vanilla Sky" (e.g., spanning two knowledge graphs) should improve the confidence of a match between those two movie entities”); the computer program generates a relationship triple for each fact, wherein the relationship triples identify a subject, a predicate, and an object (0032-36: “entities and edges present in knowledge graph 200 may be totally specified using a list of descriptors having a [subject, predicate, object] format, e.g., a Resource Description Framework (RDF) triple”); the computer program populates a knowledge graph comprising nodes and edges with the relationship triples, wherein the nodes represent the subjects and the objects, and the edges represent the predicates, wherein each edge is associated with a weighting indicating a strength of the predicate relationship between the subject and the object (Figs 1-4, 0032-36, 0073, 0107: “the elements' contribution to sim(u) may be weighted by their relative information content. For example, a frequently occurring element such as "the" or "of" may be weighted less than elements such as "mission" or "impossible," which occur less often…a similarity metric is generated for each candidate pair as a weighted sum of initial similarity metrics of all said at least one extended pair coupled directly or indirectly to the candidate pair. Each weight may comprise a probability of landing at the candidate pair starting from the respective extended pair”); and the computer program stores the knowledge graph in the knowledge graph repository (0026).

Claim 18:
Yakout discloses the facts are identified using keyword searching, text analysis, or semantic analysis (0029, 0037, 0046-48).


Claim 20:
Yakout discloses at least one query device; wherein: the computer program receives a query from the query device; the computer program identifies at least one of a node and an edge related to the query; the computer program returns the identified at least one node and edge to the query device (0029, 0032, 0037, 0045, 0057-59, 0067).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakout in view of Michalak (USPAT 9535902 from IDS filed 9/2/2020).

Claim 6:
Yakout discloses every feature of claim 1.
Yakout further teaches the facts are identified using a library (0037-41, 0098, 0103).
Yakout, by itself, does not seem to completely teach a standard library.
The Examiner maintains that these features were previously well-known as taught by Michalak.
Michalak teaches the facts are identified using a standard library (Col 14 ln 11-44 and Col 20 ln 51-65).
Yakout and Michalak are analogous art because they are from the same problem-solving area, processing data in conjunction with knowledge graph structures.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yakout and Michalak before him or her, to combine the teachings of Yakout and Michalak. The rationale for doing so would have been to obtain the benefit of providing techniques for generating a composite knowledge graph from constituent graphs featuring digital entity correlation.
Therefore, it would have been obvious to combine Yakout and Michalak to obtain the invention as specified in the instant claim(s).

Claim 7:
Yakout, by itself, does not seem to completely teach the standard library includes at least one of a legal library and a financial library.
The Examiner maintains that these features were previously well-known as taught by Michalak.
Michalak teaches the facts are identified using the standard library includes at least one of a legal library and a financial library (Col 20 ln 51-65).
Yakout and Michalak are analogous art because they are from the same problem-solving area, processing data in conjunction with knowledge graph structures.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yakout and Michalak before him or her, to combine the teachings of Yakout and Michalak. The rationale for doing so would have been to obtain the benefit of providing techniques for generating a composite knowledge graph from constituent graphs featuring digital entity correlation.
Therefore, it would have been obvious to combine Yakout and Michalak to obtain the invention as specified in the instant claim(s).


Claim 12:
Yakout, by itself, does not seem to completely teach the user feedback comprises passive feedback.
The Examiner maintains that these features were previously well-known as taught by Michalak.
Michalak teaches the user feedback comprises passive feedback (Col 7 ln 16-32).
Yakout and Michalak are analogous art because they are from the same problem-solving area, processing data in conjunction with knowledge graph structures.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yakout and Michalak before him or her, to combine the teachings of Yakout and Michalak. The rationale for doing so would have been to obtain the benefit of providing techniques for generating a composite knowledge graph from constituent graphs featuring digital entity correlation.
Therefore, it would have been obvious to combine Yakout and Michalak to obtain the invention as specified in the instant claim(s).


Claim 19:
Yakout discloses every feature of claim 17.
Yakout further teaches the weightings are at least partially based on user feedback (Fig 16, 0026, 0073, 0097, 0104, 0107), wherein the user feedback comprises at least one of active feedback (0026, 0097 and 0104).
Yakout, by itself, does not seem to completely teach passive feedback.
Michalak teaches the user feedback comprises passive feedback (Col 7 ln 16-32).
Yakout and Michalak are analogous art because they are from the same problem-solving area, processing data in conjunction with knowledge graph structures.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yakout and Michalak before him or her, to combine the teachings of Yakout and Michalak. The rationale for doing so would have been to obtain the benefit of providing techniques for generating a composite knowledge graph from constituent graphs featuring digital entity correlation.
Therefore, it would have been obvious to combine Yakout and Michalak to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177